FILED
                             NOT FOR PUBLICATION                            APR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUPRAYITNO SUDARNO,                              No. 08-71587

               Petitioner,                       Agency No. A095-629-999

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Suprayitno Sudarno, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding for removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, and we review de novo the agency’s legal

determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

      Sudarno contends he suffered past persecution and faces a clear probability

of future persecution in Indonesia on account of his political opinion and his

membership in a particular social group. Substantial evidence supports the

agency’s finding that Sudarno failed to establish that any emotional, psychological

or economic harm he experienced, considered individually and cumulatively,

establish past persecution on account of a protected ground. See Gormley v.

Ashcroft, 364 F.3d 1172, 1177-78 (9th Cir. 2004) (mere economic disadvantage or

discrimination does not amount to persecution); cf. Mashiri v. Ashcroft, 383 F.3d
1112, 1120-21 (9th Cir. 2004) (death threat, violence against family, vandalism of

residence, threat of mob violence, economic harm and emotional trauma suffered

by ethnic-Afghan family in Germany cumulatively rise to level of persecution).

      Substantial evidence also supports the agency’s finding that Sudarno failed

to establish a clear probability of future persecution on account of political opinion.

See Sangha v. INS, 103 F.3d 1482, 1488 (9th Cir. 1997); see also Nagoulko v. INS,

333 F.3d 1012, 1018 (9th Cir. 2003) (concluding petitioner’s fear of future

persecution too speculative). In addition, the record does not compel the


                                        2                                        08-71587
conclusion that he established a likelihood of persecution for leaving Indonesia and

applying for asylum. See Kozulin v. INS, 218 F.3d 1112, 1118 (9th Cir. 2000)

(rejecting similar contention because petitioner offered insufficient proof that he

will suffer punishment or that it would be disproportionately severe).

      Finally, substantial evidence supports the agency’s finding that Sudarno

failed to establish a clear probability of future persecution on account of his

membership in a particular social group. See Wakkary v. Holder, 558 F.3d 1049,

1065-66 (9th Cir. 2009) (absent a pattern or practice of persecution, some evidence

of individualized risk is necessary for an applicant for withholding of removal to

succeed). Accordingly, petitioner’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                        3                                         08-71587